DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-13 are currently pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, and 10 of U.S. Patent No. 10,863,083 in view of McCall et al. (Hereafter, “McCall”) [US 2009/0040291 A1] in view of Villmer [US 2012/0206565 A1]. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 1 below.
Table 1: Instant Application No. 16/953,373 Claims vs. U.S. Patent No. 10,863,083 Claims
Instant Application No. 16/953,373 Claims (Difference Emphasis Added)
U.S. Patent No. 10,863,083 Claims (Difference Emphasis Added)
1. An imaging system, comprising: an imaging capturing device including a plurality of lens optical systems and a plurality of imaging devices; a receiver configured to receive a signal; and processing circuitry configured to generate a spherical image based on the plurality of images captured by the imaging capturing device; perform a coordinate transformation on the spherical image based on the signal to generate a coordinate transformed spherical image; crop a portion of the coordinate transformed spherical image, the portion including an area determined by the signal; and output the portion of the spherical image to a display position. 
 







1. An image processing system, comprising: an image capturing device including a plurality of lens optical systems and a plurality of imaging 
elements that generate a plurality of image data in response to an image capture instruction; and processing circuitry configured to: receive an 
inclination of an operation controller with respect to a reference direction, the inclination being detected by a sensor of the operation controller that is external to the image capturing device; join the plurality of image data to generate combined image data; transform the combined image data, including all of the image data generated by the image capturing device, to generate transformed image data, the processing circuitry transforming the combined image data based on the received inclination of the operation controller that is external to the image capturing device and the processing circuitry transforming the combined image data to change a point of interest to a center point of the transformed image data; generate spherical image data from the transformed image data; extract a portion of the spherical image data surrounding the center point of the spherical image data; and output the extracted portion of the spherical image data as spherical video data.
9. The imaging system according to claim 1, wherein each one of the plurality of lens optical systems has a prescribed angle of view; the angles of view are joined together to meet a solid angle of 4π steradian, and the spherical image is generated based on the plurality of images. 

6. The image processing system according to claim 1, wherein each lens optical system and corresponding imaging element captures an image in a different direction from other lens optical systems and corresponding imaging elements.

7. The image processing system according to claim 6, wherein the plurality of lens optical systems each have prescribed angles of view, and the angles of view of the plurality of lens optical systems are joined together to meet a solid angle of 4π steradian. 
Claim 10 is the same as claim 1 in method form.
Claim 15 is the same as claim 1 in method form.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the U.S. Patent.
The U.S. Patent fails to explicitly disclose a plurality of imaging devices; a receiver configured to receive a signal; and processing circuitry configured to generate a spherical image based on the plurality of images captured by the imaging capturing device; perform a coordinate transformation on the spherical image based on the signal to generate a coordinate transformed spherical image; crop a portion of the coordinate transformed spherical image, the portion including an area determined by the signal; and crop a portion of the spherical image, on which the coordinate transformation has been performed, the portion including an area determined by the signal; and output the portion of the spherical image to a display position. 
 McCall discloses a plurality of imaging devices ([0062] FIG. 2 shows a camera body 701 (which may include two cameras) connected to lenses 702 and 703 (with image planes I702 and I703, respectively). Each of lenses 702 and 703 have fields of view greater than 180°. Placed in a back-to-back arrangement where the lenses are mounted such that the image planes I702 and I703 from the lenses fall between each of the lenses and both lenses' optical axes A coincide in a single line which passes through each lens and camera, they capture the spherical image surrounding the camera body 701.); a receiver configured to receive a signal ([0078] The control interface also determines the desired transformation coefficients based on orientation angle, magnification, rotation, and light sensitivity input from an input means such as a joystick controller 22 or computer input means 23.); and processing circuitry configured to generate a spherical image based on the plurality of images captured by the imaging capturing device ([0060] The disclosed Spherical Image Capture system employs the components disclosed in FIGS. 1-8 to capture hemispherical images and form spherical images. [0066] Next, hemispherical-to-spherical converter 216 combines the hemispherical images into a single, complete spherical image. Finally, the edges of the two hemispherical images may be combined to form a seamless spherical image.); perform a coordinate transformation on the spherical image based on the signal ([Fig. 10-11 and 0060] The image transform engine as disclosed in FIGS. 9-13 operates to transform selected portions of the formed spherical images into planar, perspective corrected portions.) ; crop a portion of the  spherical image, on which the coordinate transformation has been performed, the portion including an area determined by the signal ([0085] A portion of the image in FIG. 10 has been corrected, magnified, and rotated to produce the image shown in FIG. 11. Item 27 shows the corrected representation of the object in the output display. The results shown in the image in FIG. 11 can be produced from any portion of the image of FIG. 10 using the present invention. The corrected perspective of the view is demonstrated by the straightening of the grid pattern displayed in FIG. 11. In the present invention, these transformations can be performed at real-time video rates (e.g., thirty times per second), compatible with commercial video standards. [0086] The transformation portion of the invention as described has the capability to pan and tilt the output image through the entire field-of-view of the lens element by changing the input means, e.g. the joystick or computer, to the controller. This allows a large area to be scanned for information as can be useful in security and surveillance applications. The image can also be rotated through any portion of 360 degrees on its axis changing the perceived vertical of the displayed image. This capability provides the ability to align the vertical image with the gravity vector to maintain a proper perspective in the image display regardless of the pan or tilt angle of the image. The invention also supports modifications in the magnification. used to display the output image. This is commensurate with a zoom function that allows a change in the field-of-view of the output image. This function is extremely useful for inspection and surveillance operations. The magnitude of zoom provided is a function of the resolution of the input camera, the resolution of the output display, the clarity of the output display, and the amount of picture element (pixel) averaging that is used in a given display. The invention supports all of these functions to provide capabilities associated with traditional mechanical pan (through 180 degrees), tilt (through 180 degrees), rotation (through 360 degrees), and zoom devices. The digital system also supports image intensity scaling that emulates the functionality of a mechanical iris by shifting the intensity of the displayed image based on commands from the user or an external computer.); and output the portion of the spherical image to a display position ([0078 and Fig. 11] The transformed image is filtered by a 2-dimensional convolution filter 18 and the output of the filtered image is stored in an output image buffer 19. The output image buffer 19 is scanned out by display electronics 20 to a video display device 21 for viewing.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the teachings of McCall. The motivation behind this modification would have been to improve the spherical image capture and transformation [See McCall].
Villmer discloses a plurality of imaging devices ([0063] In other words, in the illustrated embodiment, the device 101 includes a single, multi-purpose power button 102, two cameras 103A and 103B coupled with an appropriate lens, for example, a wide-angle, hemispherical lenses, to capture a spherical environment, and a touch screen 104.); a receiver configured to receive a signal ([0089] The encoding process 1405 additionally incorporates orientation metadata acquired by the device 101 during the recording in one or more embodiments. In these embodiments and as demonstrated in FIG. 17, the device 101 includes a built-in accelerometer and gyroscope to determine rotation changes about the X-axis 1705 ("tilt"), about the Y-axis 1710 ("pan"), and about the Z-axis 1715 ("roll"). Using a built-in accelerometer and gyroscope, the device can continuously determine rotational changes made to the device 101 and additionally save or broadcast the information as text-based metadata documents, such as XML files. FIG. 18 shows an exemplary XML structure storing orientation metadata related to accelerometer and gyroscope data at a given time. [0090] During operation of device 101, the built-in accelerometer and gyroscope automatically generate metadata based on the physical orientation of the device.); and processing circuitry configured to generate a spherical image based on a plurality of images captured by the imaging capturing device ([0094] For example, the image 2602 from Camera N proceeds through steps 2605, 2610, 2615, 2620, 2625, 2630, and 2635, where the converted images from each camera are combined to form a spherical, equirectangular image at step 2640.); perform a coordinate transformation on the spherical image based on the signal to generate a coordinate transformed spherical image ([0103] The spherical viewer additionally utilizes any metadata associated with the video during playback. This includes positional data, such as latitude and longitude coordinates, and orientation data, such as accelerometer and gyroscope data, as described above. [0106] As accelerometer and gyroscope metadata is evaluated for each frame image, the render sphere 2910 rotates along each of its axis to compensate for the camera's 2915 unwanted rotation along the same axis. The result of this feature is to provide spherical video that appears completely stable to the user, despite the fact that the device 101 was rotated during its operation. The utilization of orientation metadata by the spherical viewer application can be performed for both pre-recorded content and during a live broadcast.); crop a portion of the coordinate transformed spherical image, the portion including an area determined by the signal ([0102] FIGS. 34A-34C illustrate a user directing the application to zoom the render camera 2915 in on point "A" 3405. In FIG. 34A, the render camera 2915 is oriented within the render sphere 2910 to display "A" 3405 on the user's tablet device 3010 with a particular field-of-view value 3410. In FIG. 33B, the user performs a two-finger outward-pinch gesture at 3415, indicating that the user wants to zoom in within the virtual environment of the render sphere 2910. In response to the user's gesture, the application changes the render camera 2915 to have a smaller field-of-view value 3420. In FIG. 34C, the application completes the zoom, with point "A" 3405 displayed larger on the user's tablet device 3010. As noted above, FIG. 32 shows one example of application source code for rotating the camera 2915 to change the render camera's 2915 position. FIG. 32 shows one example of application source code for zooming the camera in and out as described.); and output the portion to a display position [Fig. 34C].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the generation of a spherical image and metadata, encoding and transferring, generation of the spherical image using the metadata, and display an area of the image as taught by Villmer in order to create high-resolution spherical video [See Villmer].
Response to Arguments
	Presented arguments have been fully considered, but are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over McCall et al. (Hereafter, “McCall”) [US 2009/0040291 A1] in view of Villmer [US 2012/0206565 A1] in further view of Kweon [US 2010/0208032 A1].
In regards to claim 1, McCall discloses an imaging system ([Title] Omniview Motionless Camera Orientation System), comprising: an imaging capturing device including a plurality of lens optical systems and a plurality of imaging devices ([0062] FIG. 2 shows a camera body 701 (which may include two cameras) connected to lenses 702 and 703 (with image planes I702 and I703, respectively). Each of lenses 702 and 703 have fields of view greater than 180°. Placed in a back-to-back arrangement where the lenses are mounted such that the image planes I702 and I703 from the lenses fall between each of the lenses and both lenses' optical axes A coincide in a single line which passes through each lens and camera, they capture the spherical image surrounding the camera body 701.); a receiver configured to receive a signal ([0078] The control interface also determines the desired transformation coefficients based on orientation angle, magnification, rotation, and light sensitivity input from an input means such as a joystick controller 22 or computer input means 23.); and processing circuitry configured to generate a spherical image based on the plurality of images captured by the imaging capturing device ([0060] The disclosed Spherical Image Capture system employs the components disclosed in FIGS. 1-8 to capture hemispherical images and form spherical images. [0066] Next, hemispherical-to-spherical converter 216 combines the hemispherical images into a single, complete spherical image. Finally, the edges of the two hemispherical images may be combined to form a seamless spherical image.); perform a coordinate transformation on the spherical image based on the signal ([Fig. 10-11 and 0060] The image transform engine as disclosed in FIGS. 9-13 operates to transform selected portions of the formed spherical images into planar, perspective corrected portions.) ([0085] A portion of the image in FIG. 10 has been corrected, magnified, and rotated to produce the image shown in FIG. 11. Item 27 shows the corrected representation of the object in the output display. The results shown in the image in FIG. 11 can be produced from any portion of the image of FIG. 10 using the present invention. The corrected perspective of the view is demonstrated by the straightening of the grid pattern displayed in FIG. 11. In the present invention, these transformations can be performed at real-time video rates (e.g., thirty times per second), compatible with commercial video standards. [0086] The transformation portion of the invention as described has the capability to pan and tilt the output image through the entire field-of-view of the lens element by changing the input means, e.g. the joystick or computer, to the controller. This allows a large area to be scanned for information as can be useful in security and surveillance applications. The image can also be rotated through any portion of 360 degrees on its axis changing the perceived vertical of the displayed image. This capability provides the ability to align the vertical image with the gravity vector to maintain a proper perspective in the image display regardless of the pan or tilt angle of the image. The invention also supports modifications in the magnification. used to display the output image. This is commensurate with a zoom function that allows a change in the field-of-view of the output image. This function is extremely useful for inspection and surveillance operations. The magnitude of zoom provided is a function of the resolution of the input camera, the resolution of the output display, the clarity of the output display, and the amount of picture element (pixel) averaging that is used in a given display. The invention supports all of these functions to provide capabilities associated with traditional mechanical pan (through 180 degrees), tilt (through 180 degrees), rotation (through 360 degrees), and zoom devices. The digital system also supports image intensity scaling that emulates the functionality of a mechanical iris by shifting the intensity of the displayed image based on commands from the user or an external computer.); and output the portion of the spherical image to a display position ([0078 and Fig. 11] The transformed image is filtered by a 2-dimensional convolution filter 18 and the output of the filtered image is stored in an output image buffer 19. The output image buffer 19 is scanned out by display electronics 20 to a video display device 21 for viewing.).
Villmer discloses an imaging system ([Title] Omni-directional camera and related viewing software), comprising: an imaging capturing device including a plurality of lens optical systems and a plurality of imaging devices ([0063] In other words, in the illustrated embodiment, the device 101 includes a single, multi-purpose power button 102, two cameras 103A and 103B coupled with an appropriate lens, for example, a wide-angle, hemispherical lenses, to capture a spherical environment, and a touch screen 104.); a receiver configured to receive a signal ([0089] The encoding process 1405 additionally incorporates orientation metadata acquired by the device 101 during the recording in one or more embodiments. In these embodiments and as demonstrated in FIG. 17, the device 101 includes a built-in accelerometer and gyroscope to determine rotation changes about the X-axis 1705 ("tilt"), about the Y-axis 1710 ("pan"), and about the Z-axis 1715 ("roll"). Using a built-in accelerometer and gyroscope, the device can continuously determine rotational changes made to the device 101 and additionally save or broadcast the information as text-based metadata documents, such as XML files. FIG. 18 shows an exemplary XML structure storing orientation metadata related to accelerometer and gyroscope data at a given time. [0090] During operation of device 101, the built-in accelerometer and gyroscope automatically generate metadata based on the physical orientation of the device.); and processing circuitry configured to generate a spherical image based on a plurality of images captured by the imaging capturing device ([0094] For example, the image 2602 from Camera N proceeds through steps 2605, 2610, 2615, 2620, 2625, 2630, and 2635, where the converted images from each camera are combined to form a spherical, equirectangular image at step 2640.); perform a coordinate transformation on the spherical image based on the signal to generate a coordinate transformed spherical image ([0103] The spherical viewer additionally utilizes any metadata associated with the video during playback. This includes positional data, such as latitude and longitude coordinates, and orientation data, such as accelerometer and gyroscope data, as described above. [0106] As accelerometer and gyroscope metadata is evaluated for each frame image, the render sphere 2910 rotates along each of its axis to compensate for the camera's 2915 unwanted rotation along the same axis. The result of this feature is to provide spherical video that appears completely stable to the user, despite the fact that the device 101 was rotated during its operation. The utilization of orientation metadata by the spherical viewer application can be performed for both pre-recorded content and during a live broadcast.); crop a portion of the coordinate transformed spherical image, the portion including an area determined by the signal ([0102] FIGS. 34A-34C illustrate a user directing the application to zoom the render camera 2915 in on point "A" 3405. In FIG. 34A, the render camera 2915 is oriented within the render sphere 2910 to display "A" 3405 on the user's tablet device 3010 with a particular field-of-view value 3410. In FIG. 33B, the user performs a two-finger outward-pinch gesture at 3415, indicating that the user wants to zoom in within the virtual environment of the render sphere 2910. In response to the user's gesture, the application changes the render camera 2915 to have a smaller field-of-view value 3420. In FIG. 34C, the application completes the zoom, with point "A" 3405 displayed larger on the user's tablet device 3010. As noted above, FIG. 32 shows one example of application source code for rotating the camera 2915 to change the render camera's 2915 position. FIG. 32 shows one example of application source code for zooming the camera in and out as described.); and output the portion to a display position [Fig. 34C].
Kweon discloses crop a portion of the ([0232] FIG. 37 below is yet another fisheye image obtained using the said fisheye lens with the optical axis aligned parallel to the ground plane. A camera equipped with the said fisheye lens has been set-up near the sidewall of a large bus and headed outward from the bus. The height of the camera was comparable to the height of the bus. As can be seen from FIG. 37, all the objects within a hemisphere including the sidewall of the bus have been captured in the image. [0233] Fig. 37 below is a representation of the capture image data. FIG. 38 below is a panoramic image having a horizontal FOV of 190° extracted from FIG. 37. The used projection scheme is the Mercator projection scheme, and the coordinate of the third intersection point is (Io, Jo)=(1, Jmax/2). [0049] The first and the second intersection points correspond to the location of the optical axis. On the other hand, the third intersection point corresponds not to the location of the optical axis but to the principal direction of vision. The principal direction of vision may coincide with the optical axis, but it is not needed to. Principal direction of vision is the direction of the optical axis of an imaginary panoramic or rectilinear camera corresponding to the desired panoramic or rectilinear images. Hereinafter, for the sake of notational simplicity, the principal direction of vision is referred to as the optical axis direction. [0233] The transformed image uses the third intersection point as the optical axis direction which can be seen as the center of the image. On the other hand, FIG. 39 below is a rectilinear image extracted from FIG. 37, of which the horizontal FOV is 90°, the tilt angle is -90°, and the size of the slide operation is (ΔI, ΔJ)=(0, -Jmax/2).), the portion including an area determined by the signal ([0187] On the other hand, FIG. 23 is a rectilinear image extracted from FIG. 21 with the width:height ratio of 4:3, wherein the position of the third intersection point coincides with the center of the processed image plane, and the horizontal FOV is 60°. Here, it can be seen that all the straight lines in the world coordinate system are captured as straight lines in the processed image plane.); and output the portion of the spherical image to a display position [Fig. 23].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCall with the generation of a spherical image and metadata, encoding and transferring, generation of the spherical image using the metadata, and display an area of the image as taught by Villmer in order to create high-resolution spherical video [See Villmer]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCall with the extraction of a center rectangular image of a processed image plane wherein the optical axis direction of the rectilinear image is a point in the original captured image as taught by Kweon in order to have athematically precise image processing methods of extracting distortion-free rectilinear images and panoramic images, which appear most natural to the naked eye, from images acquired using a camera equipped with a wide-angle lens that is rotationally symmetric about an optical axis, as well as devices using the methods [See Kweon, 0001].

In regards to claim 2, the limitations of claim 1 have been addressed. McCall discloses wherein each time the signal changes, the processing circuitry performs the coordinate transformation, the portion is changed, and the processing circuitry outputs the portion for display at the display position ([0086] The transformation portion of the invention as described has the capability to pan and tilt the output image through the entire field-of-view of the lens element by changing the input means, e.g. the joystick or computer, to the controller. This allows a large area to be scanned for information as can be useful in security and surveillance applications. The image can also be rotated through any portion of 360 degrees on its axis changing the perceived vertical of the displayed image. This capability provides the ability to align the vertical image with the gravity vector to maintain a proper perspective in the image display regardless of the pan or tilt angle of the image. The invention also supports modifications in the magnification. used to display the output image. This is commensurate with a zoom function that allows a change in the field-of-view of the output image. This function is extremely useful for inspection and surveillance operations. The magnitude of zoom provided is a function of the resolution of the input camera, the resolution of the output display, the clarity of the output display, and the amount of picture element (pixel) averaging that is used in a given display. The invention supports all of these functions to provide capabilities associated with traditional mechanical pan (through 180 degrees), tilt (through 180 degrees), rotation (through 360 degrees), and zoom devices. The digital system also supports image intensity scaling that emulates the functionality of a mechanical iris by shifting the intensity of the displayed image based on commands from the user or an external computer.).

In regards to claim 3, the limitations of claim 1 have been addressed. McCall discloses wherein the portion is cropped from the [Fig. 10-11].  
Villmer discloses wherein the portion is cropped from the coordinate transformed spherical image so as to include a center of the coordinate transformed spherical image [Fig. 34C].  
Kweon discloses wherein the portion is cropped from the ([0187] FIG. 23 is a rectilinear image extracted from FIG. 21 with the width:height ratio of 4:3, wherein the position of the third intersection point coincides with the center of the processed image plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCall with the generation of a spherical image and metadata, encoding and transferring, generation of the spherical image using the metadata, and display an area of the image as taught by Villmer in order to create high-resolution spherical video [See Villmer]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCall with the extraction of a center rectangular image of a processed image plane as taught by Kweon in order to have mathematically precise image processing methods of extracting distortion-free rectilinear images and panoramic images, which appear most natural to the naked eye, from images acquired using a camera equipped with a wide-angle lens that is rotationally symmetric about an optical axis, as well as devices using the methods [See Kweon, 0001].

Claim 4 is substantially the same as claim 3 and is thus rejected for reasons similar to those in rejecting claim 3.

In regards to claim 7, the limitations of claim 1 have been addressed. McCall discloses further comprising an image acquisition circuit configured to obtain a plurality of images from the plurality of imaging devices ([0074] FIG. 8 shows a possible future viewing system for viewing the formed spherical image system. The image planes I.sub.203 and I.sub.204 fall between lenses 203 and 204 and the optical axes of the lenses 203 and 204 are collinear as designated by line A. Image input buffer 217 temporarily stores images received from cameras 201 and 202 until hemispherical-to-spherical image converter 216 accepts the stored images.).

In regards to claim 8, the limitations of claim 1 have been addressed. McCall discloses wherein the processing circuitry is further configured to obtain a plurality of images from the plurality of imaging devices ([0074] FIG. 8 shows a possible future viewing system for viewing the formed spherical image system. The image planes I.sub.203 and I.sub.204 fall between lenses 203 and 204 and the optical axes of the lenses 203 and 204 are collinear as designated by line A. Image input buffer 217 temporarily stores images received from cameras 201 and 202 until hemispherical-to-spherical image converter 216 accepts the stored images. Also, FIG. 8 includes options for the spherical images. For example, after combining the two hemispherical images into a single, spherical image in converter 216, the spherical image may be immediately viewed through viewing engine 218.).

Claim 10 lists all the same elements of claim 1, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 10.

Claim 11 lists all the same elements of claim 2, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 11.

Claim 12 lists all the same elements of claim 3, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 12.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McCall in view of Villmer in further view of Kweon in even further view of Kobayashi [US 2013/0247114 A1].
In regards to claim 5, the limitations of claim 1 have been addressed. McCall discloses wherein the signal includes an ([0078] The control interface also determines the desired transformation coefficients based on orientation angle, magnification, rotation, and light sensitivity input from an input means such as a joystick controller 22 or computer input means 23. The transformed image is filtered by a 2-dimensional convolution filter 18 and the output of the filtered image is stored in an output image buffer 19. The output image buffer 19 is scanned out by display electronics 20 to a video display device 21 for viewing.).  
Kobayashi discloses wherein the signal includes an attitude angle used to determine the area ([0012] The terminal device includes: a display instrument that plays back a video; an attitude sensor that detects rotation angle information of the terminal device; and a controller that transmits, to the server device, identification information of a video to be played back and identification information of a region in relation to the video, the region designated by a user based on the rotation angle information. [0037] The attitude sensor 123 is capable of detecting the rotation angle centered on each directional axis, and notifies the controller 125 of the detected rotation angle. The controller 125 controls each portion.  The controller 125 has a function that communicates with the communication line 140. The controller 125 acquires from the image calculation server 130 data of a video that is designated from the user by input operations by the key portion 122 and the attitude sensor 123.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCall with the use of an attitude sensor for the detection of the rotation angle as taught by Kobayashi in order for the video to be played back based on a region designated by the rotation angle [See Kobayashi].

Claim 13 lists all the same elements of claim 5, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 13.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McCall in view of Villmer in further view of Kweon in even further view of Kobayashi in further view of Harada Toru et al. (Hereafter, “Harada”) [WO 2013/133456 A1].
In regards to claim 6, the limitations of claim 5 have been addressed. McCall fails to explicitly disclose wherein the attitude angle is measured using a sensor, and the sensor includes at least one of an acceleration sensor, a gyroscope sensor, and a geomagnetic sensor. 
Harada discloses wherein the attitude angle is measured using a sensor ([Pages 14-15] The acceleration sensor 113 detects a tilt angle of the digital camera 100 at Step 301), and the sensor includes at least one of an acceleration sensor ([Fig. 1] acceleration sensor 113), a gyroscope sensor, and a geomagnetic sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCall with the teachings of Harada. The motivation behind this modification would have been to improve the projection of the images onto an omni-directional image [See Harada].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McCall in view of Villmer in further view of Kweon in even further view of Evans, JR. et al. (Hereafter, “Evans”) [US 2006/0066730 A1].
In regards to claim 9, the limitations of claim 1 have been addressed. McCall discloses wherein each one of the plurality of lens optical systems has a prescribed angle of view, ([0064] Referring now to FIG. 4, two cameras 201 and 202 equipped with lenses 203, 204, each having a field-of-view (FOV) greater than 180.degree., are disclosed in a back-to-back arrangement (the image planes (not shown) falling between each of the lenses and the optical axes of the lenses 203 and 204 are collinear as designated by line A). Because each camera 201, 202 has a lens (203, 204) which has a field-of-view (FOV) greater than 180.degree., each captures more than the image of a complete hemisphere. By employing two cameras in this arrangement, the camera system captures a complete spherical image.).
Evans discloses the angles of view are joined together to meet a solid angle of 4π steradian ([0026] a plurality of input images are stitched together to create a spherical space, wherein the sphere represent an entire 4π steradian area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCall with the explicit teachings of spherical images covering an entire 4π steradian area as taught by Evans. The motivation behind this modification would have been to improve the image stitching [See Evans].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482